!I.         OFFICE OFTHEATTORNEY        GENERALOFTEXAS
                               AUSTIN




      Dou   sir:




                                                    ntg u ofo
                                                            8trsa
                                                    1ty   Bouxlatlon”



                                               t1 o wlP
                                                      a ao r mta d
                                          y -8ls  th
                                                 Laglalsturo Of
                                          9 89
                                             To ssso o r loLsnus
                                          itwmald bo l



                          io n a nd e x to uslo no f r o llg lo n.




                          latlua of hunan 8ofSorlng       end    pmon-
                          uontrolof dlsomo.
&norabls John Atohlsoa, Fnm 2


          lzed and operatad exoluslrslp for auah oharl-
          table purpomm.

     0.   The nld ot any 8olentIflo andasoor or aauae,
          dsal~netad and aarrled on solely to co&rIbute
          to the bstterzeat of rmnklnc!.
          The   Aat further   pmvldes   thnt   it   Is   created and
eekbllsbad   far the exalubirs purpose of prornotia~
                                                   the well-
being OS mankind In r:awrm County, Texna, but, upon un~l-
mow rote of lto smnaglng tmstew     alaswhere In the state
of Texw. 3eatlon 14 themor proridea that all OS the grog-
wty, whether resl, personal, end/or ml’xed,of whetever the
oame map aonslst, and wherever the sam PB be situated,
shall be exrnpt from every tax levied andPor assessed by
the Otats, end all OS Ita aubdirlslonsand mnfaIpelltIss.
          Tour retgoet attaolcrthe 6xe3ptIon in tm :*ps,
t&it is, first, that lEous X1130. 387 la unoonstltutlon-
al; and, mwond, that If It la not unoonstitutionelthe
geneml  8xeagtion statute8 do not permit the exenption. :.;L
till Clsauas the qtmstIpn8 ln that order,
          Article 1319, Vernon*s Annotated Civil :Xatutes,
pmvldes that there shell be either >ublIo or prireta  aoT-
gmetlone ln this !%ate. It defines 8 pub110 aor?oretIon
as one whiah hes ror its objeot the @msnment of a portion
or the state. The statute provides that there shall be
three IsinCeor private aorporatione,to-tit, reli@ous,
for aharltp or benovolenae,and SOr profit.
           An sxmlnntlon of fiouseBill F;o.987 dlsaloas6
that lt 1s not rapub110 oorpomtion wlthln themeanl~ of
that tern as derlwa by the statute; ror it does not, in
any way, have ta do with the blent      Of any pCMlOn Of
the stete.   Tb0rd0m, the Rl?arerracamunity Poundatlon*
mwt, of neomaslty, be a prlvata oorparatlon.
          mile It is trw that I.:oouseBill Flo.987 ?rlvSdes
that *Batarro Comunlty FoundatIonn ehall be a "publla
aharItable* aorperotIon,106believe that this tsw 18 only
barorlptiva to the objsatlroe 0r the oorporatlon,and was
not nn attmpt on tke part of the Legltshturs  to anontl by
lmplloatlon.irtAole1319 as to the deSinitIon OS a publio
oorparatlon.
          That House B1l.lKo. 987 Is o speoial law there
aan be no doubt. Thet term has my    time been defined
as en aat whlah relate8 to a partiaular psrlronor thIt%g
BOn~rabh Joltnitchleon, Page 3


of a olaaa. Clark 7s. Finley, 34 2.z. Z43, Austin Woe.
ta. Patton, 288 Sayi.182, and Bell County va. Hall, 153
5.W. 121. Z&are a 2aU la genarol cud unISow throughout
the State, operating elmilarly on all f;yna azd locsli-
                                             Allen Ye. Ken-
          . ...&.
                63, md Xx parta Flake, 14; s..t::.
                                                 146. Xouno
3111'So. 987 pertains only to the areatlon end nenagenent
of the "Kavarro Coamun1t.yPoundatlong* snd dose not pertain
to other corporationaof tbe awe alasa, nor door It grant
re z     ,'l.&a and privileges to other aorporatlonaof
                  Therefore, in ocr oplnlon, Eououse
                                                   Bill !;o.
QW la a apealrfllaw.
          Article 231, 3act3on 1, of the ConEtltut;onpm-
rides that no private corporation ahsll be arceted axoe;t
by g~eral law.
                      Court ln tt!:e amc of 9rt.h $168 Tiill-
          The :.'upreae
way Company, rt al. vs. Xorthlngton, et al., 30 ::.!Y.1055,
apeakln~ throqh Chief Juatlaa Caine-s,eald:
          Vur Constltutlonprovides that corLmra-
     tlons aball be areat’sd only by qmeral lcwa, and
     it wwt.ldmeem that one purpose >f the proirlslon
     was to yrevsr,tthe La~islaturc rrm errantlnp,   to
     on0 aorporatlon apealal porero or s3aaIal privf-
     legea.*
          The above quotation or the purposes or Artlola
=I, Seotlon 1, ot the Constitution is 110snoreably damon-
atrated that in the Guestion at hand. fnong Other a eolal
prIvIlegepigranted to the "Navarro Comunlty Foundat 3OI;*
wan the oxaqtlon iron taxation.
          The Conatltutionalao provide8 that the Legials-
turn eta11 not by apeaial law exempt property iron taxa-
tion. A&n,    that la whet tho La~lalaturehas attmpted
to cl0by apeclal law.
           The Thirty-third Legislatureof Texas passed an
Aot axmptlw the Young Xsns ChrIetIan Xasooistlonfrom
taxation. Vernon Saylea* Annotated Civil :;tntutea,1941,
Artlola 7507, r;ubdfvldon 1 (6). Thereafter the City of
San Antonio brought suit againat the Y.S!.C.A,.
                                              for taxes.
San kntonlo, & al. vs. Y&.C.A., Zt3!5 5.11.844. Jwtloe
Cobb, In his oplnlon said:
          "The Lep~alatura la apeolelly prohlbfted
     by Artlale III, n6otlon 51, tns paaefng a
Bonorable Sahn Atohiaon, ?oga 4


     13psoiolor loon1 law authorixias:
                                     the exeqtion
     or property rmn textatiou. Tbie was what warn
     attempt& to be donc in oxo:ptln.Tthe pro?e,-ty
     Of the -i.LLc.iY>.*
            be are, therefore, of the opinion thst the prop-
lr ty0r va r nr rcoo a znunltyFouncatlon” la not exemp r rto r ,
taxation for the mason that the v.bole OS Rouse 3111 30.
987 ie unconstitutional,in thet it is violative ot~~rti-
010 XII, ssotion 1, OS the ConstitutionOS Texas. re arm
of the f’urther  opinion t!mt  the goperty ia cot exempt uu-
der Smotion 14 of I3use Bill Bo. 987, bemuse it is an at-
taqt  to ereqt 3ropert.ySroa taxation by special law oon-
trary to nrtiole III, Section SE, of the Constitution.
           The wrltsr has geraoxal knowlebge that Frank N.
mtme or xtiva1~0 county, ACXOB, convsysd a larfleuaouat  of
  mpcrty to the *??ammro ConxnunityFouuddationn.Ttm Toua-
iiation, at that time, was on essociatlonOl citizanr of
Haram County, Toras, who had essoolated thauaeloea to-
gether, ae trustees, to oarry out the purpoesa OS tha oon-
voyaaoe. These pxr?osps were the saxe a8 those set forth
in  House Blll 70. 987. We also know that the inmtnmwnt
eatablishinEthe truat provided that the Founfction should
be lnoorparstsdunter the laws ot Texan if such oould be
do&a, but in the event it oould not be fnoorporsted,theu
the trustees #oulU oarry out the trust. For that reason
we deem it proper to disaum the question of whether the
property or the T'oundationis aseqt under tb.8general ex-
aaptioh statutes.
          Xrtiale VIII, Seotion -“.,
                                   OS the Cocstitutionpro-
ridea that the Le@lature my, by general lawa empt
from taxation all buildings usad exolueirolpani owned by
institutionsof purely publla oharity. Xrauant thereto
the Le slature paused Article 71!50,seoiion 7, xhloh reads
am folPowe;
           *?ubllo oharitlas.-All bulL:inq balonb-
     ihg to inatltutionaOS purely pub110 aharity,
     together  with the lauds belon:;ihCto and.ooou-
     pled by auoh iaatitutionenot leased or other-
     wise uoed wlth P view to proiit, unlaes suoh
     rents and profits aad all noneye and oredita
     are appropriatedby suah ihatitutiohasolely
     to sustain auoh luetitutionannC for the beuo-
     rit OS the slok and disabled mmbers and their
     Saxilios and the burial OS the same, or Sor
     the naintsnanao or persona when unable to ?ro-
iionorableJ&n Atchison, Pa'age
                             5


     tidr ror thauelvea, whether srwh prnons ora
     members ol’ such lnstitutlonaw not.  An insti-
     tution of gorely pub110 oharity under this ax=-
     tlole is one whloh ditqmnsaa ltn aid to ltr
     mbere and Others in elckneea or dlatrsas, or
     at doe&h, nithoat regard to poverty or rieheo
     of the roofplant, ala0 U&MA t!:.m rum%, property
     and assets ai nuoh lnstitutlonsare plaoed ant!
     bound-by its  lawm to relieve, aid and a&lnlater
     in any way to the rello? o? its mnbers tien in
     waut, olckneua and Cistrern, td ~prov?~0e homen
     for its holpletrsand tlependontmembe,ni  ant to
     sduoate and mlntain the orph,hans  of its deceased
     manbermor other geraon6.w
            To Cetsrmine the puation, we muet arrive at the
cornet rule of cOn8t***~+?v.
                      *..I..__. The Constitutionpr.:?idee
that all tares shall be aqua1 ant3unlfom. Artlole     VIII,
Sootlon 1. 21 order r0r thw Eovemmcnt to exist, It arut
have the power to tax and the property of those aooeptlng
the bsneiit5 , :mtedon,      crndprivilegbno? the ,qvemment
must bear their share ot this burden.    Tax&ion  is, there-
fore, the rule. old ers?lptlOctrm taxat        t% axc6ptios~
Oooloy on Taxatlm, %U Ed., p. 204; :%thnnsv.?.!&qcr, et
al.. 74 53. ‘LL,
          E;xtv@ion being the oxoe~flon to the p,enernl
rule, It is not fnvorod, and, when fountito exlrt, the sn-
aotment by wNch it is &+ivsnwill ‘notbe anlar@ by aon-
stmc.tlon but, on the oontmry,   will be strletly aonstru-
d. Uorr~s VE. zcison,3 S.W. 519; Santa P.oaaInrlmar;l vsi
San Antonio. 253 S.3. 931. and Coolay on Tnxation, 3nR TX.,

          In   the cslse,o?B.F.0.X. Lodp V3.   city   or Iiou8-
ton (car.rpp.1 44 Se#. (adI 4a8, in oonstruinc:
                                              the exprea-
sio~ *purely public oharitp, the court salllr
          “The word *purely* is intended to aodi?y
     the word *oherity*,and not the ~3rd *publie9,
     no as to require the institution to have a
     wholly eltruletlo quality and exolade fmn it
     every private or s*l?lrrhintereet for profit




         This  hoHi% uc%8ausrtainadin the ease of City
o? Palestine ~6. Ml~~ouri Baeirlo Llnee Slospitelk~~~ia-
momblm    John ACohlmn,     i'a406


.a~, 99 38.    (St!) Zll, and upon ~hloh tr.6 i:uprecmaonrt
mlo a nl t a t lr r o r *

         Juatloe Creemrsod, lo the cm0 oi City 0r Rowton
:. Seottiah Rite 3anevo1ent Asroelutlon, et al., 22503.R.
'8 (sup. at.), aaln that an lastitution~113one or "purely
iblleoharlty” uiherer
         vlrst, it made rm aI0 or piit;        ssoond,
    it aoumpliahed enda whofly ban-lent;   an4,
    third, It baielltteilporson8, lndoflaito la
    numb811 and personalittu#,by prsrentl~them,
    through absolute gratuity, Zron becodq bur-
    doas or aoolety and the State."
        Tha aaaa of 3abobal va. Aoklln, 27 Tex. 199, holdr
mt in a lsl;alse3sc oharlty 16 doSIne es 8x"glft to ppn-
xl publlo won, and In the O(LIIo? State '10.Texas Uutucrl
ia Xnsuranoe Cozjjny, 51 S.Y. (24) 410, hoMa that oharity
 ltr legal Benno lnplica giving without aonsldamtlon or
*otatloB or return.
         But tke Leqlnlaturehim rastrIote4 the senaral
 snlnc:of the -.vwds*;urely gubllo charities",Art1010
 30, Seotlon 7, v:5:ohreads a8 roli0w:
          ”      An institutionor purely pub110
    oharlt,.'&;r tIi1aartlale IB one which dls-
    pansee Its ell t3 ltn mmberr and otksre 10
    slakness or ~Idraas, or at doat&, without re-
    pard te pwmtp or riohem of the rsolplent,
    81 0WhuB
         0    tk eiunds,            and lsseta o f
                         p r o p er ty
    such lnetltctloasam 9laao4 an4 bwm4 by its
    l.an to rel.leve,aid an4 adainlster 4i finywag
    to the mm8 0r Ita mmbers viEenln risnt,
    slokne8a ati Clstre8Br nau proride homes ror
    ltr helplesclend deprndmt mabars end to 841~
    oat0 ma malntaln orplmu or Its 4ooeamd mu-
    hen or other ~crsona."

        It 1s readily #aon that the objaotites and pur-
 .a or the Pouadatlon are ~1oreoamprsheaelrethan the
 lrlatire definftion.
         l%ut,rsqardles8
                       of tbia, the ContdltutIOB pm+Ida@
  t the bullOIqa suet bo tam4 l.alu~lrely, an4 omm4 by
   inat1tut1on.
         The word *buIldicxgs*also Includes the land upon
  ah they ara sltueted, a8 has many times been d@tcsnalnUI.
norable Joh.~Xtohlson, Pago 7


B lwt?in~~aaam OP,that question ia ti-ie
                                       cam of Caselen
. urlmllxle Aoodeay, 64 lox. 673.

       Jwtiae   ~reemoo4,   In the awe of City or ?oas-
1 VS. 3oottish Xte   Benevolent :~rswcletIon,
                                            eupra, -14:

       "It Coon Dot eatldy the o~tltutlonal re-
  qolremncr;t
            thet use by others wne 9etitted by
  the owwr to obteln rmenuee to be devoted ez~-
  tlmly to tha ouner*s work of purely pub110 ohar-
  lfy. L!orrievu. Bason, 5 ~3.6.619. !:arIn the
  rrq~lrement s~tlerleu by tbo feat tt.atthose
                  pAy no rsat. Rod vs. Johnson,




       The abort holdins haa bean auatslnetllmumemble
IW, that any property not used ~xeluslve~ by the In&i-
.ioBIs Bet exalpt.
       It in: t?iererors,
                        our opinion that tXe property
mw8m     Comunlty ~ounQatlona lo nnt axtuwt rrorataxn-
*II*
        Truetlng that the fore&q    fully enewer8 your la-
 17r we -0